      Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                Page 1 of 41 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

MARY BULLINGER,                                  §
                                                 §
          Plaintiff,                             §
                                                 §
v.                                               §
                                                 §    Civil Action No. ____________________
TYSON FOODS, INC.                                §
                                                 §
          Defendant.                             §    JURY DEMANDED


                             NOTICE OF REMOVAL OF ACTION
                                  UNDER 28 U.S.C. § 1446

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

          Please take notice that Defendant Tyson Foods, Inc. (“Defendant”), hereby amends its

notice of removal to this Court of the state court action described herein.

     I.        Background

          1.     On November 24, 2020, an action was commenced in the 251st District Court in

and for Potter County, Texas, entitled Mary Bullinger v. Tyson Foods, Inc., as Cause No. 110086-

C-CV (the “Potter County Action”). A copy of Plaintiff’s Original Petition and Request for

Disclosure is attached hereto as part of Exhibit A.

          2.     Defendant was served with citation in the Potter County Action on December 3,

2020.

          3.     In her Complaint, Plaintiff brought negligence claims against the Defendant based

on injuries Plaintiff allegedly sustained while in the course and scope of her employment with

Defendant.




Notice of Removal – page 1
     Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                     Page 2 of 41 PageID 2



          4.      This action is a civil action of which this Court has original jurisdiction under

28 U.S.C. § 1332 and is one which may be removed to this Court by Defendant pursuant to the

provisions of 28 U.S.C § 1332(a) and 28 U.S.C. § 1441 in that it is a civil action between citizens

of different states, and the matter in controversy exceeds the sum of $75,000.00 exclusive of

interest and costs.

          5.      Defendant removed this case on December 28, 2020, which was within the 30-day

period stipulated by the rules.

          6.      All pleadings, process, orders, and all other filings in the state court action that are

currently available to Defendant are indexed and attached to this notice as required by 28 U.S.C.

§ 1446(a). (Exhibit A and B) The state’s electronic filing system is currently not allowing

Defendant to access and download the Request for Issuance of Citation. Defendant will

supplement this filing with the Request for Issuance of Citation when it is available.

          7.      In accordance with 28 U.S.C. § 1441(a), this matter is being removed to the

U.S. District Court for the Northern District of Texas, Amarillo Division, because this Court is the

Court for the district and division embracing the place where such action is pending, i.e., Potter

County, Texas.

          8.      Defendant will file a copy of this notice of removal with the clerk of the state court

in which the action was filed.

    II.        There is a complete diversity of citizenship between the Plaintiff and Defendants.

          9.      The Federal Rules provide that a defendant may remove any civil action filed in

state court where there is complete diversity of citizenship between the defendants and the plaintiff.

28 U.S.C. § 1441(a) and (b).




Notice of Removal – page 2
     Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                      Page 3 of 41 PageID 3



       10. Complete diversity exists here because Defendant does not share the same state of

residency and/or citizenship as Plaintiﬀ. 28 U.S.C. § 1332(a).

           11.     Plaintiﬀ is a citizen of the state of Texas. 28 U.S.C. § 1332(a)(1)-(2).

           12.     Tyson Foods, Inc. is a Delaware corporation with a principal place of business in

Springdale, Arkansas.         us, it is a citizen of Delaware and Arkansas. 28 U.S.C. § 1332(a)(c)(1).

    III.         The amount in controversy is in excess of $75,000.

           13.      Plaintiff’s Original Petition and Request for Disclosure states that the amount

sought in this lawsuit is more than $250,000.00, but less than $1,000,000.00. Any amount in that

range is in excess of $75,000.00.

                                                           Respectfully submitted,

                                                           /s/ C. Jason Fenton
                                                           Kelly Utsinger
                                                           Texas Bar No.: 20416500
                                                           kelly.utsinger@uwlaw.com
                                                           C. Jason Fenton
                                                           Texas Bar No.: 24087505
                                                           jason.fenton@uwlaw.com
                                                           Underwood Law Firm, P.C.
                                                           P.O. Box 9158
                                                           Amarillo, TX 79105
                                                           (806) 376-5613
                                                           (806) 379-0316 – FAX

                                                           Counsel for Tyson Foods, Inc.




Notice of Removal – page 3
     Case 2:20-cv-00299-Z Document 1 Filed 12/28/20            Page 4 of 41 PageID 4



                                CERTIFICATE OF SERVICE
       I hereby certify that that on the 28th day of December 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system. The following were served by
the CM/ECF system and by email:

        Scott P. Armstrong          sarmstrong@armstronglee.com
        Aaron K. Bender             sarmstrong@armstronglee.com
                                    service@armstronglee.com
        ARMSTRONG & LEE
        2900 North Loop West, Suite 830
        Houston, Texas 77092

        Counsel for Plaintiff

                                                  /s/ C. Jason Fenton




Notice of Removal – page 4
     Case 2:20-cv-00299-Z Document 1 Filed 12/28/20              Page 5 of 41 PageID 5

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

MARY BULLINGER,                                 §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §
                                                §    Civil Action No. ____________________
TYSON FOODS, INC.                               §
                                                §
        Defendant.                              §    JURY DEMANDED

                                              INDEX

 Exhibit                Description
                        Cause No. 110086-C-CV; Mary Bullinger v. Tyson Foods, Inc., in the
 Exhibit A              251st District Court In and for Potter County, Texas;
                        Plaintiﬀ’s Original Petition and Request for Disclosure
                        Cause No. 110086-C-CV; Mary Bullinger v. Tyson Foods, Inc., in the
 Exhibit B              251st District Court In and for Potter County, Texas;
                        Docket Sheet




Index Defendant’s Notice of Removal- page 1
                                                                                    Filed
  Case 2:20-cv-00299-Z Document 1 Filed 12/28/20               Page 6 of 41 PageID 6 Snider
                                                                               Carley
                                                                                    District Clerk
                                            110086-C-CV                             11/24/2020 8:00 AM
                                                                                    Potter County, Texas
                             CAUSE NO. ______                                       By BN Deputy


 MARY BULLINGER                                §            IN THE DISTRICT COURT OF
                            Plaintiff,         §
                                               §
 v.                                            §               POTTER COUNTY, TEXAS
                                               §           Potter County - 251st District Court
 TYSON FOODS, INC.                             §
                  Defendant.                   §               __ JUDICIAL DISTRICT


      PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF THIS COURT:

        Plaintiff Mary Bullinger ("Plaintiff') files this Original Petition against Defendant

Tyson Foods, Inc. ("Defendant').

                                  DISCOVERY LEVEL 2
        1.    Under the Texas Rules of Civil Procedure, Plaintiff intends to conduct

discovery under Discovery Control Plan LevJl 2.

                                         PARTIES
        2.    Plaintiff is an individual residing in Potter County, Texas. Plaintiff may be

served through the undersigned counsel.

        3.    Defendant Tyson Foods, Inc. is a corporation conducting substantial

operations in Texas. Defendant may be served by serving its agent for service of process,

CT Corp., at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136. Plaintiff requests

issuance of citation to Defendant Tyson Foods, Inc.




                                                                        Exhibit A
  Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                Page 7 of 41 PageID 7



                               JURISDICTION & VENUE

       4.     Jurisdiction is proper in this Court because the amount-in-controversy is

within the jurisdictional limits of this Court. Plaintiff seeks monetary relief of $250,000

but less than $1,000,000, including damages of any kind, penalties, costs, expenses, pre-

judgment interest, and attorney's fees.

       5.     Venue is proper in this Court because a substantial part of the acts or

omissions giving rise to Plaintiff's claims occurred in this county.

                                           FACTS

       6.     Plaintiff Mary Bullinger worked as an employee of Tyson Foods Inc. at its

warehouse located at 5000 FM 1912 Amarillo, Texas 79108. Plaintiff's work duties

consisted of removing slabs of meat off a conveyor belt system at that warehouse.

       7.     On or about September 20, 2019, Plaintiff was removing meat from a

conveyor belt to hook it to an upper conveyor belt. While removing meat,Plaintiff injured

her hip and lower-back.

       8.     Defendant did not provide Plaintiff with a safe workplace and the necessary

instrumentalities to perform her job safely. Had Defendants provided Plaintiff with

appropriate instrumentalities and a safe workplace, Plaintiff would not have suffered the

injuries that she sustained.

       9.     As a result of the incident, Plaintiff suffered severe injuries.




                                              2
  Case 2:20-cv-00299-Z Document 1 Filed 12/28/20              Page 8 of 41 PageID 8



                                  CAUSES OF ACTION
                                       Count One
                                      (Negligence)

       10.    Plaintiff incorporates by reference the above paragraphs here.

       11.    Defendant committed various acts and/or omissions constituting negligence.

At the time and occasion in question, Defendant failed to use ordinary care by various acts

and/or omissions, including but not limited to the following, each of which singularly or in

combination, was a proximate cause ofthe incident in question:

              a. Failing to maintain a safe work environment for Plaintiff;

              b. Failing to develop and implement proper safe workplace protocol;

              c. Failing to enforce any existent precautionary measures and safety
                 protocols;

              d. Failing to provide adequate instrumentalities for Plaintiff's work;

              e. Failing to provide necessary assistance to Plaintiff; and

              f. Other acts deemed negligent.

       12.    Because Plaintiff was Defendant's employee, Defendant had a duty to

maintain a safe workplace, provide proper and necessary instrumentalities, training,

assistance for Plaintiff to perform her work. The lack of proper instrumentalities, training,

and assistance created an unreasonable risk of harm to Plaintiff.

       13.    The risk of injury was known to Defendant. Yet, Defendant failed to take

any remedial action for known hazards in the workplace. But for Defendant's failure to

remedy known hazards, Plaintiff would not have been injured. The failure to ensure that

the worksite was safe for workers created a foreseeable, known risk, and Defendant's

negligence was therefore a direct and proximate cause of Plaintiff's injury.


                                             3
  Case 2:20-cv-00299-Z Document 1 Filed 12/28/20               Page 9 of 41 PageID 9



       14.    Defendant's negligence is both the cause-in-fact and a proximate cause of

Plaintiff's damages.

       15.    Defendant is directly liable for failing to properly train and/or supervise its

employees who, in turn, failed to prevent or remedy the hazard that resulted in Plaintiff's

injuries.

       16.    Each and all of the above and foregoing acts, both of omission and

commission, singularly or in combination with others, constituted negligence, which

proximately caused the occurrence made the basis of this suit and Plaintiff's injuries.

                                         DAMAGES

       17.    Plaintiff's damages include, inter alia, injuries to their hip and lower back,

which resulted in severe pain, physical impairment, discomfort, mental anguish, distress,

and other medical problems. Plaintiff has incurred medical expenses, and is likely to incur

future medical expenses, for the treatment of injuries caused by Defendant's negligence.

Therefore, Plaintiff brings suit for the following damages:

             (1)       past and future physical pain and suffering;

             (2)       past and future lost wages;

             (3)       past and future physical impairment;

             (4)       past and future mental anguish; and

             (5)       past and future medical expenses.
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                 Page 10 of 41 PageID 10



                             REQUEST FOR DISCLOSURE

       18.    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is

requested to disclose and/or produce the information and materials described in Rule 194.2

within fifty days(50) ofthe service of this request.

                                   NONSUBSCRIBER

       19.    At the time of the occurrence made the basis of this suit, Defendant was a

nonsubscriber as described in Section 406.003 ofthe Texas Labor Code, because Tyson

Food Inc. did not have a workers' compensation policy in force to cover this occurrence.

Therefore, Defendant is barred from raising the common law defenses of contributory

negligence, assumption ofthe risk, or the fellow servant doctrine, as outlined in Section

4069.033(a) of the Texas Labor Code.


                             DEMAND FOR JURY TRIAL

       20.    Plaintiff demands a trial by jury on all claims.

                                         PRAYER

       Plaintiff prays that Defendant be cited to appear herein and, after a trial on the

merits, that the Court enter judgment awarding Plaintiff actual damages and additional

damages as allowed by law, costs ofcourt, pre- and post-judgment interest to the maximum

extent as allowed by law, and all such other and further relief, both general and special, at

equity and at law, to which Plaintiff may be justly entitled.




                                             5
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20   Page 11 of 41 PageID 11



                                       Respectfully submitted,

                                       ARMSTRONG & LEE LLP

                                       By:   /s/Aaron K Bender
                                             Scott P. Armstrong
                                             State Bar No. 24092050
                                              Aaron K. Bender
                                             State Bar No. 24101502
                                       2900 North Loop West, Ste. 830
                                       Houston, Texas 77092
                                       Telephone: (832)709-1124
                                       Facsimile: (832)709-1125
                                       abender@armstronglee.com
                                       sarmstrong@armstronglee.corn
                                       service@armstronglee.corn

                                       ATTORNEYS FOR PLAINTIFF




                                   6
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                   Page 12 of 41 PageID 12

                                   CAUSE NO. 110086-C-CV

 MARY BULLINGER                                                 IN THE DISTRICT COURT OF
                             Plaintiff,

 V.                                                                 POTTER COUNTY,TEXAS

 TYSON FOODS,INC -
 HEADQUARTERS
                 Defendant.                                        251ST JUDICIAL DISTRICT


PLAINTIFF'S FIRST SET OF INTERROGATORIES,REQUESTS FOR PRODUCTION,
    AND REQUESTS FOR ADMISSION TO DEFENDANT TYSON FOODS,INC -
                            HEADQUARTERS


To: Defendant Tyson Foods,Inc., 2200 W Don Tyson Pkwy Springdale, AR 72762

       Plaintiff serves these interrogatories, requests for production, and requests for admission

pursuant to the Texas Rules of Civil Procedure. Plaintiffs interrogatories must be separately

answered by Defendant fully, in writing, and under oath. Defendant shall serve written responses

to this request within fifty(50)days after the date ofservice. Defendant shall provide the requested

documents for inspection and copying at the law offices of Armstrong & Lee LLP,2900 N Loop

W,Ste 830, Houston, Texas 77092.




                      PLEASE SERVE WITH PLAINTIFF'S
               ORIGINAL PETITION AND REQUEST FOR DISCLOSURE




                                 [Signature onfollowing page.]
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                Page 13 of 41 PageID 13

                                                    Respectfully submitted,

                                                    ARMSTRONG & LEE LLP

                                                    By:    /s/Aaron K Bender
                                                           Scott P. Armstrong
                                                           State Bar No. 24092050
                                                           Aaron K. Bender
                                                           State Bar No. 24101502
                                                    2900 North Loop West, Ste. 830
                                                    Houston, Texas 77092
                                                    Telephone: (832)709-1124
                                                    Facsimile:    (832)709-1125
                                                    sarmstrong@armstronglee.com
                                                    abender@armstronglee.com
                                                    service@armstronglee.com

                                                    ATTORNEYS FOR PLAINTIFF




                          NOTICE PURSUANT TO RULE 193.7


       Plaintiff Mary Bullinger serves this Notice Pursuant to Rule 193.7 that all documents

produced by Defendant Tyson Foods, Inc. are authenticated. Plaintiff currently intends on

introducing all documents produced by Defendant at the trial of this matter and intends on using

such documents as allowed by the Texas Rules of Evidence and Rule 193.7.




                                              -2-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                 Page 14 of 41 PageID 14

                                              I.

                          DEFINITIONS AND INSTRUCTIONS

  1. Under the Texas Rules of Civil Procedure, you are under a duty to amend a prior answer
     to an interrogatory if it obtains obtain information upon the basis of which:

         a. You know that the answer was incorrect when made; or

         b. You know that the answer,though correct when made,is no longer true and
            the circumstances are such that a failure to amend the answer is in substance
            a knowing concealment.

  2. The terms "you," "your," "yours", "Defendant" or "Defendants" shall mean, unless
     otherwise specified in a particular request,the Defendants named in this lawsuit and/or any
     agent, representative, employee, your insurance providers, their agents, their employees,
     your attorneys, your accountants, your investigators, or any individual and/or entity acting
     on your behalf.

 3. The terms "document" or "documents" shall mean all documents and tangible things, in
    the broadest sense allowed under Texas law,and include, but are not limited to, information
    contained in computer storage and other electronic information retrieval systems, drafts,
    originals and nonconforming copies which contain deletions, insertions, handwritten notes
    or comments, however produced or reproduced, or to any other tangible permanent record,
    and without limitation, shall include, among other things, accident reports, medical reports,
    work safety logs, employment records, all marketing material, bids, letters,
    correspondence, records of discussions, conferences, memoranda, notes, telegrams,
    summaries, telephone logs and records, teletypes, bank checks, bank deposits and
    withdrawal slips, bank credit and debit memoranda, records, telexes, private wire
    messages, communications, calendars, diaries, appointment books, agenda of meetings,
    conversations, schedules, reports, studies, appraisals, analyses, lists, surveys, budgets,
    financial statements, financial projections, financial calculations, financial audits,
    contracts, agreements or proposed agreements, confidentiality agreements, periodicals,
    charts, graphs, interviews, speeches, transcripts, depositions, press releases, brochures,
    books of account, affidavits, communications with government bodies, invoices, notes and
    minutes of meetings of Boards of Directors, audit committees, financial committees and
    executive committees, interoffice communications, results of investigations, working
    papers, newspaper or magazine articles, records of payments, releases, receipts, computer
    programs and printouts, maps, blue prints, liftings, tax returns, vouchers,subpoenas,papers
    similar to any of the foregoing and other writings of every kind and descriptions (whether
    or not actually used) in your possession, custody or control; and other records of voice
    recordings, film, tapes, and other data compilations from which information can be
    obtained whether these are resident on paper or other media such as magnetic, electronic,
    or optical.




                                             -3-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                  Page 15 of 41 PageID 15

  4. You are to produce all documents that are in the possession, control or custody of you or
     in the possession, control or custody of any attorney for you. This includes, but is not
     limited to, documents in the possession, custody, control of you, your attorneys, agents,
     employees, investigators, consultants, and experts, as well as any firm, subsidiary, parent,
     affiliated, or related entity, and any other entity or business in which you own a controlling
     interest or over which you exercise control. You are required to use reasonable diligence
     to locate the documents,including those that are not in your immediate possession. Without
     limiting the term "control," a document is deemed to be within your control if you have
     ownership, possession or custody of the document, or the right to secure the document or
     copy thereoffrom any person or public or private entity having physical possession thereof.

  5. With respect to hard copy or paper production, all documents responsive to this request
     shall be produced in their original form.

  6. All duplicates or copies of documents are to be provided to the extent they have
     handwriting, additions, or deletions of any kind different from the original documents
     being produced.

  7. Unless otherwise indicated, documents requested by this Document Request are documents
     referring to, relating to, or prepared during the last ten years.

  8. This Document Request requires you amend or supplement your production of documents
     called for by this Document Request.

 9. In the event that any document requested has been lost or destroyed, you shall identify such
    document and, in addition, specify (a)the date of its loss or destruction;(b)the reason for
    its destruction; (c) the person authorizing its destruction; and (d) the custodian of the
    document immediately preceding its loss or destruction.

  10. Plaintiff(s) requests that you provide a privilege log containing the descriptions specified
      in Rules for each document not produced because ofa claim ofprivilege. Such descriptions
      shall specify in writing with respect to each purportedly privileged document, its author(s),
      recipient(s), nature (e.g. memorandum, letter), date, subject matter, the nature of the
      claimed privilege and all facts you rely on to support the claim of privilege. Plaintiff(s)
      requests that you provide such descriptions within fifteen days after service of your
      response, or responses, to these documents requests.

  1 1. If you object to any part of a document request, you shall produce all documents, or any
       portions thereof, covered by the request to which you do not object.

  12. Responsive Electronically Stored Information ("ES!") shall be produced in native form;
      that is, in the form in which the information and/or documents were customarily created,
      used, and stored by the native application employed by you in the ordinary course of
      business.

 13. The terms "and/or","or", and "and" are used inclusively, not exclusively.



                                              -4-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                 Page 16 of 41 PageID 16

  14. The singular includes the plural number, and vice versa. The masculine includes the
     feminine and neuter gender. The past tense includes the present tense where the clear
      meaning is not distorted by change of tense.

  15. The terms "identify" or "identity" when used herein means:

         a. With respect to a natural person, all that you know or that you can determine about
            his or her full name or names, title, present or last known employer or job
            description, and present or last known home and business addresses.

         b. With respect to an entity or organization which is not a natural person, all that
            you know or that you can determine about its full name or names, dates and places
            offormation, principal places of business, and business addresses.

         c. With respect to documents all that you know or that you can determine about title,
            type of documents, date, author, addressee, recipients, any identifying numbers on
            such documents, substance of its contents, subject matter, present location, present
            custodian, and each person who has possession, custody, or control over each copy
            ofeach document.

         d. With respect to a physical object,all that you know or that you can determine about
            its common name, identifying number(s), manufacturer and date of manufacture of
            the object.

         e. With respect to an event, all that you know or can determine about the date, time,
            place, participants, actions taken, and results obtained.

  16. The terms "custodial document","custodial documents","custodial file", or "custodial
      files" shall mean all documents maintained by your current employees and past employees
    (while they were employed). For example, custodial documents include each document on
      and/or in an individual employee's computer, voice mail, office desk, office filing cabinet
      or storage system, file storage maintained by that person outside of his/her office, and any
      other location in which that employee keeps or kept documents. If you have failed to
      preserve or no longer have custodial documents for any current or past employee
      implicated by these Requests, please comply with Instruction 5 above.

  17. The terms "communication" or "communications" includes, without limitation, every
      manner or means of statement, utterance, notation, disclaimer, transfer, or exchange of
      information of any nature whatsoever, by or to whomever, whether oral, written, or face-
      to-face, by telephone, U.S. mail, personal delivery, electronic mail, computer,or otherwise,
      specifically including, without limitation, correspondence, conversations, dialogue,
      discussions, interviews, consultations, agreements, and other understandings.

  18. The term "information" should be construed in the broadest possible sense. It is intended
      reference both facts and applicable principles. This term should not be construed to be
      limited by any method of acquisition or compilation and should, therefore, be construed to
      include oral information as well as documents.


                                             -5-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                   Page 17 of 41 PageID 17


  19. The terms "person" or "persons" includes, without limitation, a natural person, firm,
      association, organization, partnership, business, trust, limited liability company,
      corporation, or public entity.

  20. The terms "entity" or "entities" includes, without limitation, any corporation, corporate
     form (such as a limited partnership, limited liability partnership, or limited liability
      company), parent company, affiliate, subsidiary, partner, member, venture, partnership, or
      any other structure (or a chain ofsuccessive entities)that conducts business, has conducted
      business, or anticipates conducting business.

  21. The terms "expert", "experts", "expert witness", or "expert witnesses" shall mean any
      person or entity who may be called upon as an expert witness at trial and any person or
      entity used for consultation who is not expected to be called as a witness at trial, but whose
      opinions, work product, or mental impressions have been reviewed or relied upon by a
      testifying expert.

  22. The terms "concerning" or "relating to" shall mean referring to, reflecting or related in
      any manner, logically, factually, indirectly or directly to the matter discussed.

  23. The terms "describe" or "describing" when used in reference to any documents or tangible
      evidence includes, without limitation, stating the title or name, date, time, author of
      documents, the common name,identifying number, manufacturer and date of manufacture
      of any object and the name and address of the person(s) having possession, custody, or
      control ofsuch at the present time.

  24. The terms "evidencing" shall mean constituting, reflecting, memorializing, referring to
      and/or supporting — logically, factually, indirectly or directly — the matter discussed.

 25. The term "damages" shall mean all claims for relief alleged by Plaintiff(s) in the latest
     Complaint.

 26. The terms "accident","incident",or"occurrence" shall mean, unless otherwise indicated,
     the events which give rise to this lawsuit described in Plaintiff(s) live petition.

 27. The terms "JSA","JHA","job safety analysis", or "job hazard analysis" include
     without limitation, all safety meeting minutes, reports, handouts, documents, or other
     related materials.

 28. The term "premises" or "facility" shall refer to the premises where Plaintiff was
     injured.

 29. The term "conveyor belt" shall refer to the conveyor belt system used by Tyson Foods,
     Inc. warehouse in Amarillo to pick lean meat.




                                              -6-
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20               Page 18 of 41 PageID 18




      PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT

1.    State the name,address,telephone number,and driver's license(including state issued)
      and title ofany person answering these interrogatories and the name,address,telephone
      number and title of any person assisting in the answering of these interrogatories, and
      state whether you are authorized to answer these Interrogatories on behalfofDefendant.

      ANSWER:

2.    State when, where, and under what circumstances you first became aware that Plaintiff
      was involved in the incident made the basis of this suit.

      ANSWER:

3.    Identify all supervisors on duty at the premises on the date of the incident made the
      basis of this suit.

      ANSWER:

4.   Describe in your own words how the incident made the basis of this lawsuit occurred
     and state specifically in detail what your claim or contention will be regarding the cause
     or contributing causes ofthe incident. This is not a request to marshal all proof.

     ANSWER:

5.   Identify all employees, agents, contractors and other persons under your control at the
     premises in question on the date ofthe incident, including job title, responsibilities, and
     work hours on that date.

     ANSWER:

6.   Identify all persons, including employees, contractors, and patrons at the premises in
     question on the date ofthe incident whom you know or have reason to believe witnessed
     any part of the incident in question. Please include name, title (if employed by you),
     address and phone number of every such person.

     ANSWER:

7.   Explain any safety protocols and/or policies in place pertaining                        to
     the conveyor belt system at the premises in question on the date ofthe incident.

     ANSWER:



                                            -7-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                  Page 19 of 41 PageID 19


8.     Please describe any and all interaction and/or correspondence any of your employees
       or agents have had with Plaintiff on the date ofthe incident or thereafter, including but
       not limited to all interactions, procedures, and treatment rendered on or after the date
       ofthe incident.

       ANSWER:

9.     Describe the training Defendant requires its employees to attend and/or complete prior
       to being permitted to work at the premises.

       ANSWER:

10.    Describe the training that Defendant provided its employees and/or agents concerning
       the conveyor belt system at the premises in question.

       ANSWER:

1 1.   Identify every piece ofequipment that Defendant provided its employees and/or agents
       working on the conveyor belt system at the premises in question or otherwise perform
       their job-related duties at the premises.

       ANSWER:

12.    Identify the employees, personnel and/or Defendant's agents who were responsible at
       the time of the incident in question to assist Plaintiff with work tasks.

       ANSWER:

13.    Please fully describe any actions, protocols, follow-up or standard operating
       procedures, if any, that are typically taken after an employee is injured while in the
       course and scope of his or her employment.

       ANSWER:

14.    If it is the Defendant's contention/opinion that the Plaintiff or any agent ofthe Plaintiff
       has made any statement, declaration, or admission contrary to the Plaintiff's allegations
       in this lawsuit, please state completely and fully all representation, statements,
       declarations, or admissions male by this party or any agents, servants, or employees of
       this party that are contrary to the Plaintiff's allegation in this lawsuit. If they are
       contained on a document, please identify such document which the Defendant believes
       supports the contention/opinion. Please identify with such particularity as would be
       required of the Defendant in responding to a request for production.

       ANSWER:



                                              -8-
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20               Page 20 of 41 PageID 20

15.   Identify each person or entity who has ever sued the Defendant or who has ever written
      or caused to be written any letter to the Defendant threatening to sue the Defendant
      over the past five(5)years in relation to Defendant's use or selection ofsubcontractors.
      State the style and nature of the suit or threatened suit, identify any attorney who
      represented the Defendant and identify any attorney who represented any other person
      in the suit or threatened suit, and the final disposition of the suit or threatened suit.

      ANSWER:

16.   Identify each and every employee and/or agent that had any interaction with the
      Plaintiff on the day ofthe incident.

      ANSWER:

17.   IfDefendant or Defendant's counsel now or hereafter alleges, believes, or contends that
      Plaintiff had any preexisting physical or mental condition or disability which caused or
      contributed to the incident or any condition or disability thereafter, state:

         a. All of Defendant's legal contentions and the factual bases for those contentions
            to support Defendant's allegations, belief, or contention that any condition or
            disability of Plaintiff was caused by any pre-existing physical or medical
            condition or disability of Plaintiff;

         b. The name of each person known to Defendant who observed, and each person
            trained in medicine that holds the opinion, that any pre-existing physical or
            medical condition or disability of Plaintiff caused the incident or any condition
            or disability thereafter.

      ANSWER:

18.   Please describe any written warnings and/or instructions posted at your premises to
      inform of any potential danger relating the subject leak.

      ANSWER:

19.   Describe the training Defendants require its employees and/or contractors to attend
      and/or complete prior to being permitted to work at the premises.

      ANSWER:

20.   Please describe Tyson Food Inc.'s policies and protocols for dealing with work place
      injuries.

      ANSWER:



                                            -9-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                 Page 21 of 41 PageID 21

21.   Please describe Tyson Food Inc.'s policies and protocols for injured employees
      returning to work.

      ANSWER:

22.   Please state the factual basis for all pled affirmative defenses.

      ANSWER:




                                            -10-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                   Page 22 of 41 PageID 22

                                        VERIFICATION

STATE OF

COUNTY OF


       Before me,the undersigned authority, personally appeared Tyson Foods, Inc., who stated

upon oath that the statements made in response to Plaintiff's First Set of Interrogatories are true

and correct.




                                      Affiant


       SUBSCRIBED AND SWORN BEFORE ME on

by




                                     Notary Public, State of


                                     My commission expires:




                                                -11-
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                   Page 23 of 41 PageID 23




 PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT

       A. Insurance Coverage:

1.        Produce copies of all policies of insurance that cover the occurrences in question,
          including but not limited to general liability coverage(s) and excess coverage(s), which
          were in effect on the date of incident made the basis of this suit.

2.        Produce all correspondence and any other related documents by and between Defendant
          and its insurance company which in any way relates to, directly or indirectly, coverage
          for Plaintiff's injuries and damages arising out of the incident made the basis of this
          suit.

       B. The Incident in Question:

3.        Produce all emails relating to the incident.

4.        Produce copies of all incident and/or incident reports relating, referencing, or
          concerning the incident made the basis of this suit.

5.        Produce copies of all federal, county, city, state, police, or other governmental reports
          and/or investigations concerning or regarding the incident made the basis of this suit.

6.        Produce copies of all objects, photographs, drawings, reports, statements, or otherwise
          described documents or obj9cts in the possession of Defendant in reference to the
          incident. This specifically includes any and all reports and written or electronically
          recorded statements made by Defendant to any other person, organization or
          governmental entity.

7.        Produce copies ofall correspondence between you and any other person concerning the
          incident in question.

8.        Produce all witness statements relating to, referencing, or concerning the incident in
          question.

9.       Produce and all written or recorded statements, and summaries thereof, given or taken
         by any person in connection with the incident or the filing ofthis suit.

10.      Produce all photographs, videos, drawings, diagrams, reconstructions, or other
         depictions ofthe incident scene, Plaintiff, the premises, or other relevant objects and/or
         equipment that concern the incident question.

1 1.     Produce all correspondence,fax, memoranda,invoices, contracts, telephone messages,
         text messages, and/or email by and between any and all parties to this case which in
         any way concerns, refers to, or relates to the incident in question.

                                                -12-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                   Page 24 of 41 PageID 24

12.      Produce all cell phone records (including text messages) for all people identified in
         response to Plaintiffs Interrogatory No.5 the time ofthe incident for the month before
         and after the incident in question.

13.      Produce all citations or warnings issued to Defendant and/or any employee of
         Defendant in connection with the incident in question.

14.      Produce copies of all objects, photographs, drawings, reports, statements, or otherwise
         described documents or objects in the possession of Defendant in reference to the
         incident.

15.      Produce all reports and written or electronically recorded statements made by
         Defendant and/or any employee of Defendant to any other person, organization, entity,
         or governmental or regulatory agency or authority that relate to the incident made the
         basis of this suit.

16.      Produce the entire investigation file of this Defendant, or its agents and/or
         representatives, prepared or assimilated prior to the date of filing of this lawsuit that
         relate to the incident question, Plaintiff, and/or Plaintiffs claims, injuries, and/or
         damages made the basis ofthis suit.

17.      Produce all final and/or draft root cause analysis and/or reports relating to the incident
         in question.

18.      Produce all documents which identify the members or participants in any incident
         investigation or root cause determination performed by Defendant on or at the request
         of Defendant.

19.      Produce all non-privileged investigation reports, root cause analysis and/or reports
         relating to the incident question created or reviewed by any third party.

20.      Produce the credentials, resume and curriculum vitae of the company doctor who
         treated Plaintiff for her injuries

21.      Produce all non-privileged, related medical findings, reports and conclusions of the
         company doctor who treated the plaintiff.


      C. Defendant & Defendant's Employees:

22.     Produce copies of the complete employee file (or files) maintained by Defendant on
        any employee of Defendant identified in response to Plaintiffs Request for Disclosure
        or in response to Plaintiffs Interrogatory No. 5, Interrogatory No. 6, and/or
        Interrogatory No. 16. In responding, please include the employee's:

            a. Application for Employment;

                                               -13-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                Page 25 of 41 PageID 25


          b. Medical Examination Report;

          c. Medical Examiner's Certificate;

          d. Training Record;

          e. Any complaints made that concern the employee;

         f. Employment Eligibility Verification; and

          g. Photocopy of Driver's License.

23.   Produce copies of all medical examinations, drug tests, and certification of medical
      examinations relating to any employee ofDefendant identified in response to Plaintiffs
      Request for Disclosure or in response to Plaintiffs Interrogatory No. 5, Interrogatory
      No. 6, and/or Interrogatory No. 16.

24.   Produce copies of all actual training tests administered to Defendant's employees
      identified in response to Plaintiff's Request for Disclosure or in response to Plaintiffs
      Interrogatory No. 5, Interrogatory No. 6, and/or Interrogatory No. 16.

25.   Produce all training notes, certificates and attendance lists relative to any employee of
      Defendant identified in response to Plaintiffs Request for Disclosure or in response to
      Plaintiffs Interrogatory No. 5, Interrogatory No. 6, and/or Interrogatory No. 16,
      regardless of the date issued or the originator of such certificates.

26.   Produce all records referring to the prior and current employers of any employee of
      Defendant identified in response to Plaintiffs Request for Disclosure or in response to
      Plaintiffs Interrogatory No. 5, Interrogatory No. 6, and/or Interrogatory No. 16.

27.   Produce all records referring to any employee of Defendant identified in response to
      Plaintiffs Request for Disclosure or in response to Plaintiffs Interrogatory No. 5,
      Interrogatory No. 6, and/or Interrogatory No. 16 that concern the criminal justice
      system.

28.   Produce copies of all hiring, suspension, termination, warning notices, complaints,
      letters, memorandums and any other similar type documents, however named, relating
      to any employee of Defendant identified in response to Plaintiffs Request for
      Disclosure or in response to Plaintiffs Interrogatory No. 5, Interrogatory No. 6, and/or
      Interrogatory No. 16.

29.   Produce copies of all certifications, citations, correspondence, violations, warnings, or
      any other document received by any law enforcement or regulatory agency relating to
      the premises for the five (5) years preceding the date of the incident made the basis of
      this lawsuit.




                                            -14-
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20               Page 26 of 41 PageID 26


30.   Produce copies of all certifications, citations, correspondence, violations, warnings, or
      any other document received by any law enforcement or regulatory agency relating to
      the premises created at any time since the incident made the basis ofthis lawsuit.

31.   Produce all policies and procedures in place for investigations of incidents involving
      workplace injuries of your employees and/or agents.

32.   Produce copies of all documents, including policies and instruction manuals which the
      Defendant provides its employees during the hiring and/or orientation process and/or
      to contractors hired by you.

33.   Produce copies of all manuals and test materials used by Defendant to monitor and
      evaluate the performance of its employees.

34.   Produce all of Defendant's operations, procedures, and employee manuals for the past
      five years.

35.   Produce all of Defendant's employee handbooks for the past five years.

36.   Produce all of Defendant's safety manuals for the past five years.

37.   Produce all of Defendant's safety videos for the past five years.

38.   Produce all of Defendant's safety presentations for the past five years.

39.   Produce a copy of Defendant's incident investigation kit.

40.   Produce a copy of all JSA's,safety meeting,or "pre-shift meeting" materials, handouts,
      minutes, outlines, testing material, demonstrations, or other related documents for the
      month prior to the incident, including the date of the incident in question.

41.   Produce a copy ofall JSA's,safety meeting,or"pre-shift" materials,handouts, minutes,
      outlines, testing material, demonstrations, or other related documents for the month
      following the incident.

42.   Produce all Documents which identify what steps, if any, Defendant took to ensure that
      any employee of Defendant identified in response to Plaintiffs Request for Disclosure
      or in response to Plaintiffs Interrogatory No. 5, Interrogatory No. 6, and/or
      Interrogatory No. 16 were fit to perform their job.

43.   Produce all documents concerning any remedial measures taken in regard to the
      policies and procedures in question after the events giving rise to this lawsuit

44.   Produce all documents concerning any remedial measures taken in regard to the
      premises in question after the events giving rise to this lawsuit.

45.   Produce all documents concerning any remedial measures taken in regard to the
      conveyor belt, conveyor belt system and protocols for unloading meat in question after
      the events giving rise to this lawsuit.
                                            -15-
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                    Page 27 of 41 PageID 27


46.      Produce all documents concerning any subsequent or remedial measures taken in regard
         to the manner in which injured employees are released to work after the events giving
         rise to this lawsuit.

47.      Produce all documents concerning the, repair or modification to the conveyor belt or
         conveyor belt system on the premises for the year before, including and after the
         incident made the basis ofthis suit.

48.      Produce all documents relating to events that are substantially similar to the events
         giving rise to this lawsuit.

49.      Produce all documents supporting any defenses (affirmative or otherwise) raised by
         you to the allegation set forth in Plaintiff's latest petition.

50.      Produce all documents relating to the conveyor at the premises, including any
         installation instructions, maintenance documents, warranty materials or recalls.

      D. Documents Relating to Plaintiff:

51.      Produce copies of any contracts or agreements between you and Plaintiff.

52.      Produce all documents that concern, refer to, or relate to Plaintiff.

53.      Produce copies of any and all medical records obtained by Defendant pertaining to
         Plaintiff.

54.      Produce all reports prepared regarding treatment rendered to Plaintiff at or near the time
         ofthe incident made the basis ofthis lawsuit.

55.      Produce copies of all incident, injury, disability or injury reports on Plaintiff.

56.      Produce all medical records that refer to Plaintiff, including medical records that
         predate the occurrences in question.

57.      Produce copies of any and all employment records obtained by Defendant pertaining
         to Plaintiff.

58.      Produce all records referring to Plaintiff and relating Plaintiff's prior and/or current
         employers.

59.     Produce copies of any and all tax, social security, and/or IRS records obtained by
        Defendant pertaining to Plaintiff.

60.     Produce copies of all disability records obtained by Defendant pertaining to referencing,
        Plaintiff

61.     Produce all records referring to Plaintiff concerning the criminal justice system.

62.     Produce all written or recorded statements of Plaintiff taken by Defendant and/or any

                                                -16-
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                Page 28 of 41 PageID 28


         agent or representative of Defendant.

63.      Produce copies ofany statements given to Defendant or by Plaintiffor statements given
         by and otherwise obtained by Defendant from Plaintiff.

64.     Produce copies of all documents concerning communications between you and
        Plaintiff.

65.     Produce all surveillance of the Plaintiff regardless of the medium.

66.     Produce all correspondence, emails, reports, briefs, and/or memos concerning
        surveillance of Plaintiff.

67.     Produce all documents and other materials reviewed for purposes of surveillance on
        Plaintiff.

      E. Other Document Requests:

68.     Produce a copy of all contracts between you and any other person or entity concerning
        the premises where the incident made the basis ofthis suit occurred.

69.     Produce a copy of all purchase orders and/or work orders between you and any other
        person or entity concerning the premises where the incident made the basis of this suit
        Occurred.

70.     Produce all text messages between you and any agent or representative ofthe owner of
        the premises.

71.     Produce all text messages between you and any agent or representative of the general
        contractor for the premises.

72.     Produce all text messages between you and any agent or representative of any
        subcontractor who was present on the premises at any time of the date of the incident
        made the basis ofthis suit.

73.     Produce all written communications between you and the owner of the premises.

74.     Produce all written communications between you and any agent or representative of
        the general contractor, supervisor, and/or manager for the premises.

75.     Produce all written communications between you and any agent or representative of
        any subcontractor who was present on the premises at any time on the date of the
        incident made the basis ofthis suit.

76.     Produce all documents which you have been asked to identify and/or to which you have
        made reference or identified in your responses to Plaintiff's Interrogatories to you.

77.     Produce all documents evidencing the extent of damage, either physical or monetary,
        to Plaintiff.
                                             -17-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20              Page 29 of 41 PageID 29


78.   Produce all settlement agreements or other documents setting forth the terms and
      conditions of any settlement entered into by you or your insurer(s) with any party to
      this suit.

79.   Produce copies of any documents reflecting settlements, compromises, agreements,
      deals, and/or understandings between Defendant and any other party concerning the
      lawsuit or the incident made the basis ofthis lawsuit.

80.   Produce all documents, contracts, correspondence and/or notes which concerns, refers
      to, or reflect potential parties to this action and persons with knowledge of relevant
      facts.

81.   Produce all documents relating to events that are substantially similar to the events
      underlying this lawsuit and relating to Defendant.

82.   Produce a copy of Defendant's code of ethics.

83.   Produce a copy of Defendant's document retention policy.




                                          -18-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                  Page 30 of 41 PageID 30



                                              IV.


     PLAINTIFF'S FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT

1.      Admit that Defendant is a non-subscriber to Texas Workers' Compensation insurance.

2.      Admit that Plaintiff was an employee and/or agent of Defendant on the date of injury
        alleged in Plaintiffs First Amended Petition and Request for Disclosure.

3.      Admit that Defendant, as a non-subscriber to Texas Workers' Compensation insurance,
        has no basis to assert the affirmative defense that Plaintiff is the sole proximate cause
        ofPlaintiffs alleged damages, if any.

4.      Admit that the Defendant had employees working at the premises where the incident in
        question occurred.

5.      Admit Plaintiff was injured as a result ofthe incident in question.

6.      Admit that persons other than Plaintiff have been injured at the premises at any time in
        the five(5) years preceding the date ofthe incident made the basis ofthis lawsuit.

7.      Admit that persons other than Plaintiff have been injured at the premises at any time
        since the date of the incident made the basis of this lawsuit.

8.      Admit that Defendant delayed in obtaining medical treatment for Plaintiff after the
        incident in question.

9.      Admit you have been properly named in Plaintiffs most recently filed Petition.

10.    Admit that an employee and/or agent of Defendant gave a written statement related to
       the incident made the basis ofthis suit.

13.    Admit that an employee and/or agent ofDefendant gave an oral statement related to the
       incident made the basis of this suit.

14.    Admit that you investigated the cause of the incident made the basis ofthis suit.

15.    Admit that you performed a root cause analysis relating to the incident made the basis
       of this suit.

16.    Admit that your company discouraged Plaintiff from seeking medical treatment other
       than that of your company doctor.

17.    Admit that your company retaliated against Plaintifffor seeking medical treatment.

18.    Admit that Plaintiff went to the hospital to seek medical attention for her injuries.
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20               Page 31 of 41 PageID 31




19.   Admit that you hired or retained a third party to investigate the cause of the incident
      made the basis of this suit.

20.   Admit that you hired or retained a third party to investigate perform a root cause
      analysis of the incident made the basis ofthis suit.

21.   Admit that your investigation as to the cause of the incident made the basis ofthis suit
      concluded that the conduct of one or more of Defendant's employees was a proximate
      cause ofthe incident in question.

22.   Admit that your investigation as to the cause of the incident made the basis ofthis suit
      concluded that the conduct of one or more of Defendant's employees was the sole
      proximate cause of the incident in question.

23.   Admit that your investigation as to the cause of the incident made the basis of this suit
      concluded that Plaintiffs conduct was not a cause of the incident in question.

24.   Admit that the incident made the basis of this suit was avoidable.

25.   Admit that one or more of Defendant's employees did not take action to avoid the
      incident made the basis ofthis suit.

26.   Admit that you have photographs of the incident scene in your possession, custody, or
      control.

27.   Admit that Defendant and/or Defendant's employees instructed Plaintiff to unload the
      meat off the conveyor belt system.

28.   Admit that Plaintiff notified you she was injured after the initial incident occurring on
      September 20th,2019.

29.   Admit that Defendant instructed Plaintiff to return to work with knowledge of her
      preexisting injury.

30.   Admit that prior to the incident, Plaintiff requested a safety equipment to perform her
      job duties.

31.   Admit that Defendant did not provide safety equipment to Plaintiff at the time of the
      incident to perform his/her job duties.

32.   Admit that the incident made the basis ofthis suit would not have occurred ifDefendant
      had provided Plaintiff safety equipment at the time of the incident to perform his job
      duties.

                                            -20-
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20               Page 32 of 41 PageID 32

33.   Admit that the incident made the basis ofthis suit would not have occurred if Defendant
      had provided Plaintiff with an employee to assist Plaintiff to perform his job duties.

34.   Admit that at the time ofthe incident it was Defendant's policy to provide Plaintiff with
      an employee to assist Plaintiff to perform his job duties.

35.   Admit that Defendant and/or Defendant's employees failed to provide adequate
      assistance to Plaintiff.

36.   Admit that Defendant failed to provide adequate safety equipment to Plaintiff.

37.   Admit that Defendant's company doctor failed to provide adequate care to Plaintiff

38.   Admit that Defendant failed to provide adequate safety equipment to Defendant's
      employees working at the facility.

39.   Admit that Defendant did not provide adequate training to Plaintiff to perform work at
      the facility.

40.   Admit that Defendant did not provide any training to Plaintiff to perform work at the
      facility.

41.   Admit that Defendant failed to provide adequate training to its employees and/or agents
      working at the facility.

42.   Admit that Defendant failed to provide any training to its employees and/or agents
      working at the facility.

43.   Admit that at least one of Defendant's employees identified in response to Plaintiff's
      Request for Disclosure or in response to Plaintiffs Interrogatory No. 5, Interrogatory
      No. 6, and/or Interrogatory No. 16 were inadequately trained at the time ofthe incident
      made the basis ofthis suit.

44.   Admit that Plaintiff sustained personal injuries and damages as a proximate result of
      your conduct.

45.   Admit that Plaintiff sustained personal injuries and damages as a proximate result of
      the incident made the basis of this suit.

46.   Admit that Plaintiffs conduct was not a proximate cause ofthe incident made the basis
      ofthis suit.

47.   Admit that Plaintiff had no relevant pre-existing medical conditions at the time of the
      incident made the basis ofthis suit.

48.   Admit that Plaintiff was not under the influence of any medication, narcotic, or other
      intoxicating substance at the time of the incident made the basis of this suit.
                                             -21-
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20               Page 33 of 41 PageID 33



49.    Admit that you have conducted video surveillance on the Plaintiff.

50.    Admit that you have conducted audio surveillance on the Plaintiff.

51.    Admit that you have conducted visual surveillance on the Plaintiff.

52.    Admit that you have obtained a written statement from the Plaintiff relating to the
       incident made the basis ofthis suit or Plaintiff's resulting injuries or damages.

53.    Admit that you have obtained a recorded statement from the Plaintiff relating to the
       incident made the basis ofthis suit or Plaintiff's resulting injuries or damages.

54.    Admit that you attempted to obtain a written and/or recorded statement from the
       Plaintiff relating to the incident made the basis of this suit or Plaintiff's resulting
       injuries or damages.

55.    Admit that Plaintiff required necessary medical treatment as a result of the incident
       made the basis of this suit.

56.    Admit that you maintain insurance that covers your liability in this lawsuit.

57.    Admit that you maintain insurance coverage for medical expenses of persons injured
       on your premises.

58.    Admit that you have made no offer to resolve or settle Plaintiff's claims.

59.    Admit that you owned the premises involved in the incident in question.


60.   Admit that you or your employees inspected the conveyor belt and conveyor belt
system prior to the incident in question.

61.    Admit that your or your employees inspected the conveyor belt and conveyor belt
system subsequent to the incident in question.

62.   Admit that the owner of the premises had knowledge of the unsafe manner the
conveyor belt system manifested at the premises on the day of the incident in question.

63.   Admit that this Defendant had knowledge ofthe unsafe working conditions the
conveyor belt system presented at the premises on the day ofthe incident in question.

64.   Admit that the premises involved in the incident in question was being operated by the
Defendant.




                                             -22-
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                Page 34 of 41 PageID 34

65.    Admit that this Defendant had control over the premises involved in the incident in
question.

66.    Admit that this Defendant was in control of the work being done on the subject leak.

67.    Admit you have been properly named in Plaintiff's most recently filed
Petition/Complaint.

68.    Admit that venue is proper.

69.    Admit that this is a convenient forum.

70.    Admit that the Court in which this matter is pending has personaljurisdiction over you.

71.     Admit that the Court in Which this matter is pending has subject matterjurisdiction over
this matter.

72.    Admit that you have no basis in law or fact to assert as an affirmative defense, lack of
personal jurisdittion.

73.    Admit that you have no basis in law or fact to assert as an affirmative defense, lack of
subject matter jurisdiction.




                                             -23-
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                            Page 35 of 41 PageID 35
                                                                          Service of Process
                                                                          Transmittal
                                                                          12/03/2020
                                                                          CT Log Number 538689076
TO:      Amanda Rupert
         Tyson Foods, Inc.
         2200 W DON TYSON PKWY
         SPRINGDALE, AR 72762-6901

RE:      Process Served in Texas

FOR:     Tyson Foods, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  MARY BULLINGER, PLTF. vs. TYSON FOODS, INC., DFT.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 110086CCV
NATURE OF ACTION:                 Employee Litigation - Personal Injury
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Process Server on 12/03/2020 at 03:43
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 12/03/2020, Expected Purge Date:
                                  12/08/2020

                                  Image SOP

                                  Email Notification, Loriane Pickell loriane.pickell@tyson.com

                                  Email Notification, Jane Duke jane.duke@tyson.com

                                  Email Notification, Amanda Rupert amanda.rupert@tyson.com

                                  Email Notification, Sue Arens sue.arens@tyson.com

                                  Email Notification, Eli Glasser eli.glasser@tyson.com

SIGNED:                           C T Corporation System
ADDRESS:                          208 South LaSalle Street
                                  Suite 814
                                  Chicago, IL 60604
For Questions:                    866-331-2303
                                  CentralTeam1@wolterskluwer.com




                                                                          Page 1 of 1 / AS
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
          Case 2:20-cv-00299-Z Document 1 Filed 12/28/20   Page 36 of 41 PageID 36
                                                                0.Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS


0

Date:                        Thu, Dec 3, 2020

Server Name:                 DON ANDERSON




Entity Served                TYSON FOODS, INC.

Agent Name                   CT CORPORATION SYSTEM

Case Number                  110086-C-CV

J urisdiction                TX




    P                                                       1
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                         Page 37 of 41 PageID 37

P.O. Box 9570                            POTTER COUNTY                                   Phone:806-379-2300
Amarillo, Texas 79105-9570              Carley Snider, District Clerk                       Fax: 806-372-5061
501 S. Fillmore-Suite 1B   http://www.co.potter.tx.us/page/potter.District.Clerk districtclerk@co.potter.tx.us

THE STATE OF TEXAS
CIVIL ,
                                       CITATION-PERSONAL SERVICE
CAUSE NO. 110086-C-CV
STYLE: MARY BULLINGER V. TYSON FOODS, INC
I N AND FOR THE: 251ST DISTRICT COURT

TO: TYSON FOODS, INC. BY SERVING IT'S REGISTERED AGENT: CT CORPORATION
1999 BRYAN STREET SUITE 900
DALLAS TX 75201

NOTICE: YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF YOU OR YOUR ATTORNEY DO NOT
FILE A WRITTEN ANSWER WITH THE CLERK WHO ISSUED THIS CITATION BY 10:00 A.M. ON THE
MONDAY NEXT FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU.

THE ADDRESS OF THE CLERK IS SHOWN ABOVE. THE PLAINTIFF'S PETITION WAS FILED NOVEMBER 24,
2020 IN THE 251ST DISTRICT COURT LOCATED AT AMARILLO, POTTER COUNTY,TEXAS.

ATTACHED HERETO IS: PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

THE ATTORNEY FOR THE PLAINTIFF IS:
AARON K BENDER                 2900 N LOOP WEST STE 830                   832-709-1124
                               HOUSTON TX 77092



ISSUED AND GIVEN UNDER MY HAND AND SEAL: NOVEMBER 25,2020

                                                                    CARLEY SNIDER, CLERK OF THE COURT
                                                                                POTTER COUNTY,TEXAS
                                                                          (OFFICER'S RETURN FOLLOWS)



                                     BY DEPUTY:
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                                 Page 38 of 41 PageID 38

P.O. Box 9570                                   POTTER COUNTY                                      Phone:806-379-2300
Amarillo, Texas 79105-9570               Carley Snider, District Clerk                      Fax: 806-372-5061
501 S. Fillmore-Suite 18   http://www.co.potter.tx.us/page/potter.District.Clerk districtclerk@co.potter.tx.us


                                                 RETURN OF SERVICE
CAUSE NO. 110086-C-CV
STYLE: MARY BULLINGER V. TYSON FOODS, INC
IN AND FOR THE: 251ST DISTRICT COURT

CAME TO HAND ON THE        DAY OF                       ,20   AT           O'CLOCK .M., AND
EXECUTED IN                                     COUNTY,TEXAS BY PERSONALLY DELIVERING TO THE
NAMED DEFENDANT(S), A TRUE COPY OF THIS CITATION WITH THE DATE OF DELIVERY ENDORSED THEREON,
TOGETHER WITH ACCOMPANYING COPY OF PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE,IN
PERSON, AT THE FOLLOWING TIMES AND PLACES,TO-WIT:
NAME OF INDIVIDUAL, CORPORATION,OR AGENT SERVED:



ADDRESS:
DATE:                                                        20    AT            O'CLOCK       .M.

AND NOT EXECUTED AS TO THE DEFENDANT(S),

THE DILIGENCE USED IN FINDING SAID DEFENDANT(S) BEING:

AND THE CAUSE OR FAILURE TO EXECUTE THIS PROCESS IS:

AND THE INFORMATION RECEIVED AS TO THE WHEREABOUTS OF SAID DEFENDANT(S) BEING:



FEES:
SERVING CITATION $
                                                                                                   ,SHERIFF
                                                                                                COUNTY,TEXAS
                                          BY:                                                      DEPUTY
                                                                                                  ,AFFIANT


COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE,OR CLERK OF THE COURT.
IN ACCORDANCE WITH RULE 107: THE OFFICER OR AUTHORIZED PERSON WHO SERVES, OR ATTEMPTS TO SERVE, A CITATION SHALL SIGN THE
RETURN. THE RETURN MUST EITHER BE VERIFIED OR BE SIGNED UNDER PENALTY OF PERJURY. A RETURN SIGNED UNDER PENALTY OF PERJURY
MUST CONTAIN THE STATEMENT BELOW IN SUBSTANTIALLY THE FOLLOWING FORM:
"MY NAME IS                                            ,MY DATE OF BIRTH IS                               ,AND MY
ADDRESS IS
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT. -
Executed in                          County, State of              ,on the
            day of                ,20     .



                                             Declarant/Authorized Process Server

                                            ID # & expiration of certification
Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                          Page 39 of 41 PageID 39

P.O. Box 9570                            POTTER COUNTY                                  Phone:806-379-2300
Amarillo, Texas 79105-9570              Carley Snider, District Clerk                       Fax: 806-372-5061
501 S. Fillmore-Suite 1I3  http://www.co.potter.tx.us/page/potter.District.Clerk districtclerk@co.potter.tx.us


THE STATE OF TEXAS                                                                                     CIVIL
                                   CITATION-PERSONAL SERVICE
CAUSE  NO. 110086-C-CV
STYLE: MARY BULLINGER V. TYSON FOODS,INC
I N AND FOR THE: 251ST DISTRICT COURT

TO:TYSON FOODS, INC. BY SERVING IT'S REGISTERED AGENT: CT CORPORATION
1999 BRYAN STREET SUITE 900
DALLAS TX 75201

NOTICE: YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF YOU OR YOUR ATTORNEY DO NOT
FILE A WRITTEN ANSWER WITH THE CLERK WHO ISSUED THIS CITATION BY 10:00 A.M. ON THE
MONDAY NEXT FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU.

THE ADDRESS OF THE CLERK IS SHOWN ABOVE.THE PLAINTIFF'S PETITION WAS FILED NOVEMBER 24,
2020 IN THE 251ST DISTRICT COURT LOCATED AT AMARILLO, POTTER COUNTY,TEXAS.

ATTACHED HERETO IS: PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

THE ATTORNEY FOR THE PLAINTIFF IS:
AARON K BENDER                 2900 N LOOP WEST STE 830                   832-709-1124
                               HOUSTON TX 77092



ISSUED AND GIVEN UNDER MY HAND AND SEAL: NOVEMBER 25,2020

                                                                    CARLEY SNIDER, CLERK OF THE COURT
                                                                                POTTER COUNTY,TEXAS
                                                                          (OFFICER'S RETURN FOLLOWS)



                                     BY DEPUTY:
 Case 2:20-cv-00299-Z Document 1 Filed 12/28/20                                  Page 40 of 41 PageID 40

P.O. Box 9570                                   POTTER COUNTY                                      Phone:806-379-2300
Amarillo, Texas 79105-9570               Carley Snider, District Clerk                      Fax: 806-372-5061
501 S. Fillmore-Suite 113  http://www.co.potter.tx.us/paRe/potter.District.Clerk districtclerk@co.potter.tx.us

                                                 RETURN OF SERVICE
CAUSE NO. 110086-C-CV
STYLE: MARY BULLINGER V. TYSON FOODS,INC
IN AND FOR THE: 251ST DISTRICT COURT

CAME TO HAND ON THE        DAY OF                       ,20   AT           O'CLOCK .M., AND
EXECUTED IN                                     COUNTY,TEXAS BY PERSONALLY DELIVERING TO THE
NAMED DEFENDANT(S), A TRUE COPY OF THIS CITATION WITH THE DATE OF DELIVERY ENDORSED THEREON,
TOGETHER WITH ACCOMPANYING COPY OF PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE,IN
PERSON, AT THE FOLLOWING TIMES AND PLACES,TO-WIT:
NAME OF INDIVIDUAL,CORPORATION,OR AGENT SERVED:



ADDRESS:
DATE:                                                        ,20   AT            O'CLOCK       .M.

AND NOT EXECUTED AS TO THE DEFENDANT(S),

THE DILIGENCE USED IN FINDING SAID DEFENDANT(S) BEING:

AND THE CAUSE OR FAILURE TO EXECUTE THIS PROCESS IS:

AND THE INFORMATION RECEIVED AS TO THE WHEREABOUTS OF SAID DEFENDANT(S) BEING:



FEES:
SERVING CITATION $
                                                                                                   ,SHERIFF
                                                                                                COUNTY,TEXAS
                                          BY:                                                      DEPUTY
                                                                                                  ,AFFIANT

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
IN ACCORDANCE WITH RULE 107: THE OFFICER OR AUTHORIZED PERSON WHO SERVES, OR ATTEMPTS TO SERVE, A CITATION SHALL SIGN THE
RETURN. THE RETURN MUST EITHER BE VERIFIED OR BE SIGNED UNDER PENALTY OF PERJURY. A RETURN SIGNED UNDER PENALTY OF PERJURY
MUST CONTAIN THE STATEMENT BELOW IN SUBSTANTIALLY THE FOLLOWING FORM:
"MY NAME IS                                            , MY DATE OF BIRTH IS                             ,AND MY
ADDRESS IS
I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed in                          County, State of              ,on the
               day of                           ,20      .



                                             Declarant/Authorized Process Server


                                             ID # & expiration of certification
233456778959Case
            823 2:20-cv-00299-Z
                  8357839859 827Document
                                            9 598371 !9Filed
                                                                  "9#$##12/28/20
                                                                             $9 % Page 41 of 41 PageID 41
&'()ÿ+,-./0'12.,
345ÿ7899:;<=ÿÿ>5?;ÿ@??ABÿ:;
!!#CDD
9 3                                         59ÿ 398E                                59ÿ>E49                             59ÿ@F9ÿA 39
3398ÿ3EÿDÿ"53ÿA5383ÿ83            FÿDÿ:G8Eÿ8ÿA H 9                    ?3298ÿ:G8Eÿ8ÿA H 9               7"%7"!"!
I9
=5399JBÿ4

K'/12)(ÿL
>E49                                 ; H9                                                 43389E5
F3$$                             3 8Eÿ7FF98                                       44?;ÿMÿ7=;A=
A9$9 3                            >E5ÿ@5Bÿ:
NO),1(ÿP
A 39              =93              >E49                             @FÿA95843                 A H935
7"%7"!"! @F                    =Q8=>ÿ@?ÿ:84;=             9R953ÿ$8ÿ8 955ÿ>?          "!DD" ÿÿDÿ>E5ÿ@5ÿ: 4$
                                                                      >5?;ÿ@??A
7"%7"!"! @F                    94:;>:@@Sÿ?:<:;49             F3$$V5ÿ?8 Fÿ933ÿ "!DD" ÿFV5ÿ?8 Fÿ93ÿDÿ7FF984$
                                     =>:>:?;ÿT?4U                   9R953ÿ$8ÿA5F589
"77"!"!          @F             =?Aÿ:>4>:?;                  ==Aÿ>5?;ÿ@??ABÿ:;
                                                                      7?ÿ75ÿA=9:=:;<ÿ>?
                                                                      9:;A=5ÿ74:=;>=Wÿ?;
                                                                      "77"!BÿA?;ÿ4;A=?;Bÿ;?
                                                                      @==ÿ9:>=A
Xÿ"!"!ÿ>EF98ÿ>92F95Bÿ: ÿYÿ4FFÿ235ÿ95989ÿ
9856ÿ"!"!"! "#




                                                                                                                              Exhibit B


                                                                                                                                                   Z[\]
                                                                                                                                                          010
